DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Its unclear in claim 3 if applicant intends for the limitation within the parenthesis, i.e., (excluding the component (A)), to be or not to be part of the claim limitations.  It is not clear in claim 3 if said component (D) can or cannot include compounds of component (A).  Clarification is requested.  

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 9-10 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 9-10 are required to be a cured product of the photocurable composition having a film shape at 25 deg. C in a state of not being cured according to claim 1, having a storage elastic modulus at 25 deg. C of 10.0 * 10^5 Pa or less. However, the photocurable composition found in claim 1 is already required to have a storage elastic modulus at 25 deg. C in the same range.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102/ 35 USC § 103

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-15 is/are rejected under 35 U.S.C. 102(a1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Koga et al (US2015/0024218).
Koga sets forth photocurable sheet-type adhesives compositions for optical use.  Koga sets forth said composition contains (A) 100 parts by mass of a urethane (meth) acrylate oligomer having a weight-average molecular weight of from 20,000 to 100,000; (B) 3 to 70 parts by mass of a phenoxy resin having a glass transition temperature of 50 to 120 deg. C; (C) 0.1 to 10 parts by mass of a photopolymerization initiator; and (D) 1 to 50 parts by mass of a (meth) acrylate monomer having 8 to 30 repeating ether units and having at least one (meth) acryloyl group—see abstract; [0013]; [0021]; [0025]; [0032]; and [0042].  The composition is disclosed as having an elastic modulus of 10^8 Pa or less—see [0058].  The overall composition is deemed to anticipate components (A); (B); and (C) of the instant claims 1, 4-5, and 7, as well as, the claimed storage elastic modulus. One primary difference is Koga fails to disclose the temperature of tan δ before curing.  However, since the Patent and Trademark Office is not equipped to conduct experimentation in order to determine whether Applicant’s composition differs and, if so, to what extent, from the discussed reference.  Therefore, with the showing of the reference, the burden of establishing non-obviousness by objective evidence is shifted to the Applicants. 
Koga explicitly teaches a composition comprising 100 parts of a urethane (meth) acrylate having a weight average molecular weight of 60,000; 30 parts of a solid phenoxy resin; 1 part of 2,4,6-trimethylbenzoylphenylethoxy phosphine oxide (photopolymerization initiator) and 3 parts by weight of polyethylene glycol dimethacrylate having 14 ethoxy/ether repeating units in example 1.  This composition is deemed to anticipate the composition of instant claims 1-3, 7, 9-10 and 14.  
Koga does not expressly set forth if the storage elastic modulus is less than 10 * 10^5 Pa or the tan δ.  However, said composition in Example 1 has an elastic modulus of less than 10^8 Pa—see Table 3 and [0081].  The Patent and Trademark Office is not equipped to conduct experimentation in order to determine whether Applicant’s composition differs and, if so, to what extent, from the discussed reference.  Therefore, with the showing of the reference, the burden of establishing non-obviousness by objective evidence is shifted to the Applicants.  Thus, without proper showing it is deemed claim 9-10 are read in the reference
Regarding claim 2, the phenoxy resin have a Tg between 50 and 120 deg. C and therefore are inherently solid. 
Regarding claim 3:  Component (D) is taught to preferably be used in amounts from 2.5 to 20 parts by weight with respect to 100 parts of (A), wherein 2.5 to 20 parts is deemed to encompass at least from 2.5 to the upper limit of 10 parts by weight found in claim 3.  Additionally, said component (D) is found in an amount of 3 parts by weight per 100 parts (A) in example 1.
Regarding claim 4:  Koga teaches said compositions may comprise further components, such as silane coupling agents—see [0042].
Regarding claim 6:  Koga sets forth said urethane (meth) acrylate oligomer has a weight average molecular weight of preferably 30,000 to 90,000 in the overall teachings—see [0014].  Koga fails to set forth the (meth) acrylic group equivalent of said urethane (meth) acrylate oligomer.  However, said urethane has an average molecular weight within the defined limits and therefore should inherently have the same (meth) acrylic acid equivalent as defined in the claims.  In the alternative, since The Patent and Trademark Office is not equipped to conduct experimentation in order to determine whether Applicant’s composition differs and, if so, to what extent, from the discussed reference.  Therefore, with the showing of the reference, the burden of establishing non-obviousness by objective evidence is shifted to the Applicants.
Regarding claims 8 and 11-12:  Koga sets forth the sheet like adhesive can be used in methods of attachment between a display module and a cover panel--0049].  Said method includes at least three steps:  a transfer step; an attachment step; and a curing step.  The transfer step is disclosed as preferably being transferred to display module under heat and pressure; however, the methods espoused in the examples appear to be transferred at room temperature—see [0052] and examples.  During the attachment step Koga sets forth bringing into to contact said adhesive sheet containing module with a panel while heat is applied, wherein said attachment is carried out in vacuum or under reduced pressure –see [0053]. 
 Regarding claim 15:  Kong explicitly set forth obtaining said sheet like adhesive by applying onto a PET film; drying to remove the solvent under a 100 deg. C environment; and then peeling the PET film to obtain a 150 mm thickness adhesive sheet—see [0074].  
Koga does not expressly set forth transferring the adherend at 20 to 30 deg. C nor bonding at a temperature in vacuum heating from 30 to 60 deg. C.  However, it is deemed the temperature at which the solvent is removed is solvent dependent and within the skill level of an ordinary artisan to obtain.  Further Koga sets forth removing the solvent under heat and attaching under heat and reduced pressure (vacuum) conditions.  Therefore, it is deemed a skilled artisan would under stand and be able to obtain the correct temperature with said conditions from the overall teachings of the reference in absence of evidence to the contrary and/or unexpected results.  
Thus claims 8, 11, and 13 are deemed found within the reference.  


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US2021/0206959 and US2021/0206888 both to Ueno et al (at least one common inventor) sets forth photocurable compositions comprising urethane (meth) acrylate oligomers; phenoxy film forming resins; and photoinitiators in encompassing amounts. The primary differences the references fails to set forth the tan δ and the storage elastic modulus being from 10.0 * 10^5 Pa or less at 25 deg. Nor do said reference set forth the (meth) acrylic equivalent of the urethane (meth) acrylate oligomer.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANZA L MCCLENDON whose telephone number is (571)272-1074. The examiner can normally be reached 10 am to 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SANZA L. McCLENDON/Primary Examiner, Art Unit 1765                                                                                                                                                                                                        



SMc